Title: From Thomas Jefferson to Volney, 9 December 1795
From: Jefferson, Thomas
To: Volney, Constantin François Chasseboeuf, Comte de



Dear Sir
Monticello Dec. 9. 95.

Two or three days before the reciept of your favor from Philadelphia I had learnt your arrival there from Mr. Rutledge who had done me the favor to call on me. Accept my sincere felicitations on your safe arrival among us. It had been very long that the public papers had ceased to  inform us what had become of you. There are many others of my friends about whose fate I am in the dark. It would have given me great pleasure if you had executed Colo. Monroe’s plan of making Charlottesville your school for our language, and tho’ you appear to have fixed on Philadelphia as better accomodated to your views you leave me to hope that you propose a visit to this state, and that you will not pass me by. It will be peculiarly gratifying to me to possess you here, and to be your Mentor for whatever may regard this state. You will find me entirely absorbed in the regeneration of my farms, which will require a long time to be reclaimed from the state of barbarism in which I found them after an absence of ten years. My progress is the slower as my health is of late extremely impaired. Your enquiries respecting our agriculture shall be answered to the best of my abilities; and certainly you shall have no answers which shall not have been previously [approved by] those more versed in the practice of husband[ry than mys]elf. If you have views of fixing yourself [on a farm] in the [U]S. it will be wise in you to visit different parts of them. In some parts little can be done with a [greater capital], in others much with a small one. Soil, climate, price, the objects of culture, and state of society are all worthy attention. The multitude of enquiries I should have to make on the subject of my friends in France, were I to begin, forbids me to enter on them and tho’ I have bewailed most sincerely the lot of some of them, yet I never can cease to wish that the severe revolution through which France has been passing, may issue in some form of government favorable to liberty and tranquility. On this will depend the aggravation of the chains of other nations, or their rescue from them. Nor shall we fail to feel the influence. Our citizens are divided into two political sects. One which fears the people most, the other the government. You will readily judge in which of these the people themselves are. For my part I have no fear of a people, well-informed, easy in their circumstances, dispersed over their farms, and occupied on them. I say over their farms, because these constitute the body of our citizens. The inhabitants of towns are but zero in the scale. But I leave all these things to those who will have a longer interest in them, and wish to hear nothing connected with politics. It will always give me pleasure to hear of my friends, and particularly to know from yourself that you can accomodate yourself to our country, our people and our manners, and to have occasions of renewing to you assurance of the esteem with which I am Dear Sir Your most obedt. & most humble servt

Th: Jefferson

